Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered September 28, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
While the court did not explicitly declare the undercover officer an expert witness, his testimony showed that he had sufficient experience to qualify as an expert on street-level drug dealing, having participated in 2,500 to 3,000 buy and bust operations (People v Tevaha, 204 AD2d 92, affd 84 NY2d 879). Defendant’s claim that the court should have instructed the jury as to the limited use of such expert testimony is unpreserved, and in any event without merit, the court having interrupted the undercover’s testimony to specifically tell the jury that his description of buy and bust operations "was not to say that’s what happened in this particular case” (see, People v Matos, 165 AD2d 767, lv denied 76 NY2d 988). Moreover, any error was harmless in view of the overwhelming evidence of defendant’s guilt, which included his possession of the prerecorded buy money when arrested. Concur—Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.